Case 1:15-cr-00419-PKC Document 30 Filed 06/16/20 Page 1 of 1
Case 1:15-cr-00419-PKC Document 29 Filed 06/15/20 Page 1 of1

‘OMY Diaz &
ta MOSKOWITZ, PLLC

Attorneys at Law

ns

%

:

LER

a

John A. Diaz, Esq. www.dmlawny.com

June 15, 2020
VIA ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Paul Maiolini,
15 Cr. 419 (PKC)

Dear Judge Castel:

I represent Paul Maiolini, the defendant in the above referenced matter. Mr. Maiolini was
sentenced by the Cpurt.on October 1, 2015, to 48 months imprisonment and three years of
supervised release. [The purpose of this letter is to respectfully request that the Court authorize
early termination of Mr. Maiolini’s supervised release. } Both the Probation Department and the
U.S. Attorney’s office have been consulted regarding this request and they consent. Mr. Maolini
was released from custody on March 27, 2019. Since that time, he has successfully completed
programs in anger management and drug treatment and has consistently tested negative for all
substances. Further, Mr. Maiolini has been gainfully employed since that date as a steel worker
with local 40, As a result, it is respectfully requested that the Court remove this case from the
Department of Probation’s caseload and authorize early termination of the defendant’s term of
supervised release. The Court’s time and attention to this matter are greatly appreciated.

Respectfully submitted,

/s/

 

 

Garden City Office: New York Office:
1225 Franklin Avenue 225 Broadway
Suite 325 Suite 715
Garden City, NY 11530 New York, NY 10007
(516) 686-6444 (212) 227-8208

Fax (212) 566-8165

 
